Reynolds, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board disqualifying claimant from benefits because he lost employment through his misconduct (Labor Law, § 593, subd. 3). The determination of the board that claimant lost his employment through misconduct is factual and thus must be upheld if supported by substantial evidence (e.g., Matter of Rivera [Catherwood], 28 A D 2d 1036). The issue of credibility is also clearly within the exclusive province of the board (e.g., Matter of Soman [Glenshaw Glass], 28 A D 2d 219). Here there is present no more than conflicting testimony as to claimant’s actions on the day prior to his release and what, in fact, precipitated his discharge. We find no basis to disturb the board’s resolution. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in memorandum by Reynolds, J.